Cole, J.
We can affirm this judgment on two grounds:
i taxationreplevin. First. Because the plaintiff does not aver the fact that his ^ve stock> upon which the alleged taxes were claimed and which he avers was raised and kept on his farm, was not habitually used within the city wherein, *294it is conceded, the plaintiff resides. And this holding can be well maintained without controverting plaintiff’s claim, made here by his counsel, that, although he lives in the city, he is not liable there for taxes upon his personal property, permanently located and used outside of the city.
2.-r.- —: taxation. Second. Because the assessment and taxation of this property within the city, when it was situated and used outside of the city, was but an erroneous taxation of it; and this upon the authority of Hershey v. Fry, 1 Iowa, 593, and the authorities cited in the opinion, and also those cited in the notes to Cole’s edition. By the charter of the city thirty days are given all persons for the correction before the council of any illegal or erroneous assessments. The plaintiff should have applied there and obtained the correction. Macklot v. The City of Davenport, 17 Iowa, 379. The tax list and warrant being regular, and the tax only erroneous, the plaintiff could not properly bring replevin.
Affirmed.